      Case: 1:18-cr-00058-DCN Doc #: 76 Filed: 12/06/19 1 of 7. PageID #: 492




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )   CASE NO.: 1:18CR058
                                                   )
                Plaintiff,                         )   JUDGE DONALD C. NUGENT
                                                   )
         v.                                        )
                                                   )
 TYRONE CAMMON,                                    )   GOVERNMENT'S SENTENCING
                                                   )   MEMORANDUM
                Defendant.                         )

        Now comes the United States of America, by and through its attorneys, Justin E.

Herdman, United States Attorney, and Scott Zarzycki, Assistant United States Attorney, and

hereby files this sentencing memorandum. The Government agrees with the calculations

contained within the Presentence Investigation Report filed November 26, 2019 (R. 73: PSR,

PageID 473), and recommends a sentence within the guideline range specified in paragraph 87 of

the report.

I.      OFFENSE CONDUCT AND GUIDELINE CALCULATION

        A.     Offense Conduct

        On March 21, 2016 at approximately 7:30 pm, a male occupying a silver Range Rover

parked at the Shell Gas Station and walked inside. A white Oldsmobile Aurora pulled up next to

the now unoccupied silver Range Rover. When the male returned to his vehicle, the driver of the

white Oldsmobile with a temporary tag, a male matching the appearance of Tyrone Cammon,

exited, and walked over to the driver side of the Range Rover and began a conversation. The

occupant of the Range Rover fled the vehicle towards Kinsman and was pursued by the driver of

the white Oldsmobile, who opened fire at the fleeing male and then returned to his vehicle and

drove off after the fleeing male. On scene at the Shell Gas Station, Officers recovered 6 shell

casings and obtained surveillance footage of the incident. On the surveillance footage, the driver
      Case: 1:18-cr-00058-DCN Doc #: 76 Filed: 12/06/19 2 of 7. PageID #: 493



of the white Oldsmobile matching the appearance of Tyrone Cammon, can be seen firing the

handgun and pursuing the victim. Tyrone Cammon was also the listed owner of a white

Oldsmobile with a Temporary tag at the time.

       On April 9, 2016 at approximately 8:54 p.m., officers initiated a traffic stop of a dark VW

Jetta driven by Tyrone Cammon. He pulled over at E. 74th and Central and exited the vehicle

along with two other males. When officers approached the vehicle, Cammon fled. After a foot

pursuit, Cammon was arrested. During the pursuit he slipped and fell twice, the second time

dropping a firearm in the snow. Officers recovered a FNH, Five-Seven, 5.7x28mm caliber

firearm which in later testing matched the shell casings from the March 21, 2016 shooting. From

the vehicle, officers recovered a bag containing suspected heroin, an individually wrapped bag

containing suspected heroin, and suspected marijuana. Lab results were: 1.9 grams of fentanyl,

.55 grams of cocaine and heroin mixture, 1.61 grams of fentanyl, and 2 grams of marijuana.

Four cell phones, $575.00 cash, and a silver digital scale were also recovered.

       US Marshalls executing an arrest warrant for Tyrone Cammon made entry into 4708

Quincy Avenue on November 16, 2017. Inside the residence US Marshalls found Tyrone

Cammon and observed in plain view a Glock Pistol in a bin in a closet with no door, a scale for

weighing narcotics, a plastic bag containing suspected heroin next to the TV, and a Home Depot

bucket containing a drug press, coffee grinder and respirator. A search warrant was obtained.

Lakewood Officers recovered two Glock 22, .40 caliber pistols, 19.13 grams of heroin, and 12.48

grams of a mixture containing Methoxyacetylfentanyl, Carfentanil, and Fentanyl

Pharmacophore.

       B.      Guideline Calculation

       Tyrone Cammon was indicted on February 6, 2018, for three counts of felon in

possession of a firearm, in violation of Title 18, United States Code, Section 922(g)(1) (Counts


                                                2
        Case: 1:18-cr-00058-DCN Doc #: 76 Filed: 12/06/19 3 of 7. PageID #: 494



1, 2, and 5), three counts of possession with intent to distribute in violation of Title 21, United

States Code, Sections 841(a)(1) and 841(b)(1)(B) and (C) (Counts 3, 6 and 7), and one count of

using or carrying a firearm during and in relation to a drug trafficking crime in violation of Title

18 United States Code, Section 924(c)(1)(A)(i) (Count 4). (R. 11, Indictment: PageID 25-28).

(R. 14: PSR, PageID 65).

          A jury trial commenced on August 19, 2019 and concluded with a verdict on August 22,

2019. (R. 73: PSR, PageID 461). The jury found the defendant guilty of Counts 2-7 and not

guilty of Count 1. (Id.). Additionally the jury made a finding in Count 7 that the amount of the

mixture or substance containing a detectable amount of a fentanyl analogue was less than 10

grams (R. 70, Verdict Form, PageID 420).

          The following is the relevant guideline calculations as correctly stated in the presentence

report (R. 73: PSR, PageID 473):

    U.S.S.G. § 2K2.1: Felon in Possession (Count 5)
    Base offense level                                                      26         § 2K2.1(a)(1)
    Specific Offense Characteristics (three firearms)                      +2          § 2K2.1(b)(1)(A)
    Adjustments                                                            N/A         N/A
    Subtotal                                                                28

Career Offender Enhancement              37 1 (USSG 4B1.1(b)(1))

Career Offender designation results in an automatic Criminal History category VI.

          At offense level 37, and criminal history category VI, the advisory range is 360 months-

life, plus five years on Count 4, to be served consecutively to the guideline sentence.




1
 Cammon faces maximum term of Life in prison on Count 4. Under USSG 4B1.1(b)(1), if offense statutory
maximum is Life, the Offense level is 37.


                                                     3
      Case: 1:18-cr-00058-DCN Doc #: 76 Filed: 12/06/19 4 of 7. PageID #: 495



II.    SENTENCING FACTORS 18 U.S.C. § 3553(A)

       Upon properly calculating the advisory guideline range, this Court is required to follow

18 U.S.C. § 3553(a), which states:

              This Court is required to consider the following factors in
              determining the sentence.

              (a) Factors to be considered in imposing a sentence.--The court
              shall impose a sentence sufficient, but not greater than necessary,
              to comply with the purposes set forth in paragraph (2) of this
              subsection. The court, in determining the particular sentence to be
              imposed, shall consider--

              (1) the nature and circumstances of the offense and the history and
              characteristics of the defendant;

              (2) the need for the sentence imposed--

              (A) to reflect the seriousness of the offense, to promote respect for
              the law, and to provide just punishment for the offense;

              (B) to afford adequate deterrence to criminal conduct;

              (C) to protect the public from further crimes of the defendant; and

              (D) to provide the defendant with needed educational or vocational
              training, medical care, or other correctional treatment in the most
              effective manner;

              (3) the kinds of sentences available;

              (4) the kinds of sentence and the sentencing range established for--

              (5) any pertinent policy statement--

               (6) the need to avoid unwarranted sentence disparities among
              defendants with similar records who have been found guilty of
              similar conduct; and

              (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).

       The Government requests that the court impose a sentence within the range and of the

kind specified pursuant to the advisory Sentencing Guidelines. In considering the factors in 18



                                                4
      Case: 1:18-cr-00058-DCN Doc #: 76 Filed: 12/06/19 5 of 7. PageID #: 496



U.S.C. § 3553(a), the Government asks this Court to consider the nature and circumstances of

the offense, history, and characteristics of the defendant, primarily his lengthy criminal history

and the need to protect the public from future crime committed by Tyrone Cammon.

        The facts of this case demonstrate a continuing pattern of criminal behavior and absolute

disregard for the law. On April 9, 2016, Cammon was pulled over by the police with heroin and

cocaine in his vehicle and a powerful handgun on his person. He immediately ran from the

police despite their demands that he stop, and at one point appeared to turn around with the gun

in his hand and point it in the direction of the pursuing officer. Fortunately he slipped in the

snow a second time and dropped the firearm, allowing the police to later go back and recover it.

He was taken into custody only after scaling a fence to avoid his capture. Undeterred, over a

year later Tyrone Cammon was arrested again in an apartment where he was staying with an

even larger quantity of heroin and fentanyl analogue, cocaine, two semi-automatic pistols, and

drug trafficking material.

        The defendant has a criminal history dating back 18 years starting when he was a juvenile

when he was adjudicated delinquent for making false alarms in 2002. Between the ages of 14

and 17, he was adjudicated delinquent for driving without a license, felonious assault, drug

possession, obstructing official business, and resisting arrest.

        In May 2008, at age 19, Cammon was convicted of drug trafficking (F2), drug trafficking

(F4), assault of a peace officer (F4) and tampering with evidence, in four separately charged

cases. He was sentenced to prison for 7 years. He was released in February 2016. Upon his

release, the defendant almost immediately committed the offenses for which we was convicted of

in the instant case.




                                                  5
       Case: 1:18-cr-00058-DCN Doc #: 76 Filed: 12/06/19 6 of 7. PageID #: 497



        Due to Cammon’s lengthy criminal history of violent and drug offenses, and the danger

he poses to the public and to law enforcement a sentence within guideline range is appropriate in

this case.

III.    CONCLUSION

        Based on the lengthy criminal history and the nature and circumstances of the offense,

the Government respectfully requests this Court sentence Tyrone Cammon within the advisory

guideline range.

                                                     Respectfully submitted,

                                                     JUSTIN E. HERDMAN
                                                     United States Attorney

                                              By:    /s/ Scott Zarzycki
                                                      Scott Zarzycki (OH: 0072609)
                                                      Assistant United States Attorneys
                                                      United States Court House
                                                      801 West Superior Avenue, Suite 400
                                                      Cleveland, OH 44113
                                                      (216) 622-3971/3709
                                                      (216) 522-8355 (facsimile)
                                                      Scott.Zarzycki@usdoj.gov




                                                6
      Case: 1:18-cr-00058-DCN Doc #: 76 Filed: 12/06/19 7 of 7. PageID #: 498



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of December, 2019, a copy of the foregoing

document was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court's electronic filing system. All other parties will be served by regular U.S. Mail.

Parties may access this filing through the Court's system.


                                                      /s/ Scott Zarzycki
                                                      Scott Zarzycki
                                                      Assistant U.S. Attorney




                                                 7
